Per Curiam,
The questions of negligence, contributory negligence, etc., were fairly submitted to the jury in a clear and impartial charge, in which the duties of the city authorities, on the one hand, and the rights of pedestrians, on the other, were fully and accurately stated. As to the defendant’s negligence in permitting the dangerous area within the lines of the sidewalk, to remain open and unguarded, the evidence was so clear and emphatic that the jury could have no hesitation in finding for the plaintiff on that question. There was scarcely more than a mere scintilla of evidence, as to the alleged contributory negligence of the plaintiff, and that question has been rightly settled in her favor by the verdict. The truth of plaintiff’s testimony' as to her physical condition, and sufferings resulting from the injuries she sustained by falling into the unguarded area, was evidently found by the jury; and they assessed the damages at a sum that was not only warranted by the evidence, but entirely satisfactory to the learned trial judge.
The subject to which the first specification relates appears to have been first introduced by defendant, and that justified the admission of the testimony therein complained of. There was no error in refusing to charge as requested in defendant’s point recited in the second specification. Nor was there any error in the learned judge’s answer to the point recited in the third specification.
The question of law presented by the point, recited in the fourth specification, viz.: “ Under all the evidence in this case the verdict must be for the defendant,” was rightly reserved, and afterwards correctly decided by refusing to enter judgment, non obstante veredicto, in favor of defendant.
The case depended entirely on questions of fact which were *191exclusively for the jury. We find no error in their submission; nor in any of the learned judge’s rulings on the trial.
Judgment affirmed.